PER CURIAM.
We affirm the appellant’s conviction for arson of an occupied dwelling. We agree with the appellant’s contention that the trial court erred in sentencing him under the violent habitual offender statute for an offense which occurred prior to the effective date of that statute. Binstead v. State, 565 So.2d 419 (Fla. 2d DCA 1990). Accordingly, we vacate the sentence imposed and remand to the trial court for resentencing. On remand, the trial court may impose an habitual offender sentence, if appropriate under section 775.084(4)(a), Florida Statutes (1987), if the proper findings are made. Smith v. State, 561 So.2d 1281 (Fla. 2d DCA 1990).
Additionally, we find that the appellant waived any objection to the court-assessed lien for attorney’s fees, however, we strike the imposed court costs without prejudice to the state to seek reimposition after proper notice and opportunity to be heard.
Reversed and remanded for resentenc-ing.
SCHOONOVER, C.J., and RYDER and CAMPBELL, JJ., concur.